IN THE UNITED STATES DIS'I`RICT COURT
FOR THE ]_)ISTRICT OF MARYLAND

ah

MICHAEL CBRISTOPHER *
WINGFIELD, .]R.
k
Plaintiff
‘.¥
v. CIVIL NO. .]KB-18-3291
*
A&T NETWORKS, ]NC., et al.
?E
Defendants
* :T¢ :'¢ * ‘.'€ ‘»'¢ is ft >’¢ is k k
MEMOR_ANDUM AND ORDER

 

Now pending before the Court is the Plaintiff’ s MOTION TO DISM]SS
DEFENDANTS’ COUNTERCLAIMS (ECF No. 5). The Defendants have responded (ECF No.
10), and the Plaintiff has replied (ECF No. 11).

The motion is DENIED. In framing his Complaint, the Plaintit`f seeks relief beyond that
afforded him under the Maryland Wage Payment and Collection Law, the Maryland Wage and
I-Iour Law, and the Fair Labor Standards Act. _He also seeks relief for a common law breach of
contract and breach of implied covenant of good faith and fair dealing Accordingly, his
pleading takes him beyond the ordinary protection from counterclaims afforded those who seek
relief only under the Wage and Hour Laws, state and federal

Whether the Defendants’ counterclaims are compulsory or permissive is less important in
this case when, by the decisions Plaintiff made in pleading, he opened the door to reasonably

related counterclaims brought pursuant to the Court’s supplemental jurisdiction Even if Viewed

as permissive, the Court is inclined to hear the counterclaims in this same case as this is not a

mere wage and hour proceeding in which the public’s interest is paramount The Complaint
seeks entirely private remedies as well.
Upon the foregoing, the Plaintit`f"s MOTION TO DISMISS TI-[E DEFENDANTS’

COUNTERCLAIMS (ECF No_ 5) is DENIED.

DATEDrhiS ;( day ofoecember, 2018_

BY TI-[E COURT;

@W ¢1/./5,“.,¢4

James K. Bredar
Chief Judge

 

